United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-11194
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CARLOS L. CASEY,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:02-CR-138-1-D
                       --------------------

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Carlos L. Casey appeals following his guilty-plea conviction

for being a felon in possession of a firearm, a violation of 18

U.S.C. § 922(g)(1), and his sentence of 100 months in prison and

a three-year term of supervised release.    Casey argues that the

district court clearly erred by finding that he knowingly

possessed the crack cocaine that officers found in the car that

he was driving and by overruling his objection to the presentence

report.   Casey has not shown that the district court’s findings

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11194
                                -2-

on this issue are “not plausible in light of the record taken as

a whole.”   United States v. Alaniz-Alaniz, 38 F.3d 788, 790 n.3

(5th Cir. 1994).   He thus has not shown that the district court

clearly erred.   Because Casey has shown no error in the judgment

of the district court, that judgment is AFFIRMED.